Brown, J.
The issues of this action are identical to those of Slabosheske v. Chikowske, ante, p. 144, 77 N. W. (2d). 497. The face of the note is $1,000. The lender and plaintiff is Gust Renn. The judgment was for principal, interest, and statutory costs and disbursements without attorney’s fees. The opinion in the Slabosheske Case determines this appeal.
By the Court. — -Judgment modified by adding to the amount found due plaintiff a reasonable attorney’s fee not exceeding 15 per cent of the amount unpaid on the promissory note and, as so modified, judgment is affirmed. Cause remanded with directions to the trial court to determine and include in the judgment such reasonable attorney’s fee.